          Case 1:18-cv-06817-KPF Document 46 Filed 04/23/20 Page 1 of 2




                                MAHER & PITTELL, LLP
                                          ATTORNEYS AT LAW
Reply To:                                                                           Long Island Office
42-40 Bell Blvd, Suite 302                                                     14 Bond St, Suite 389
Bayside, New York 11361                                                 Great Neck, New York 11021
Tel (516) 829-2299                                                                Tel (516) 829-2299
jp@jpittell.com                                                                       jp@jpittell.com

April 22, 2020

Hon. Katherine Polk Faila

                                                               MEMO ENDORSED
U.S. District Judge
U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:    Qadar v. Pompeo, et. al. 18 cv 6817 (KPF)

Dear Judge Faila

       I am counsel for Manzoor Qadar, the plaintiff in the above referenced matter.

        Previously, I filed a Second Amended Complaint, which asserts eleven causes of action
against Secretary of State Mike Pompeo, the U.S. Department of State, a U.S. embassy employee
(John Doe #1), Attorney General William Barr; and the U.S. Department of Justice, International
Prisoner Transfer Unit (the “Defendants”). The Government, on behalf of the Defendants, has
indicated it, in lieu of filing its Answer, will respond by filing a motion to dismiss. Their motion is
due later this week. Thereafter, my response in opposition and the Government’s reply will be
submitted. If the motion is denied, then the case will move forward with discovery.

        By letter application, dated April 10, 2020, to the Honorable Allyne R. Ross, Senior U.S.
District Judge for the Eastern District of New York, I requested leave to be appointed as counsel for
Mr. Qadar, pursuant to the CJA Act, for purposes of filing motion for compassionate release under
18 U.S.C. §3582(c)(1)(A) (hereinafter the “Motion”). A courtesy copy of my letter was forwarded
to Your Honor and the Government. The application was granted and I have begun preparing the
Motion. I hope to file it in thirty days.

         Due to this circumstance, in the interest of judicial economy, I believe it is sensible for the
litigation, in the above referenced matter, to be held in abeyance pending the outcome of the Motion.
In my opinion, in light of the several factors -- including but not limited to: the amount of time that
Mr. Qadar has been in prison; the facts and circumstances of his case; his exemplary prison record;
and, the denial of family visitation -- there is a meritorious basis for the Motion. Notably, if the
Motion is granted then the principal relief sought in the above referenced matter (issuance of visas
or a treaty transfer) will be moot.
              Case 1:18-cv-06817-KPF Document 46 Filed 04/23/20 Page 2 of 2



           Accordingly, please accept this letter in lieu of a formal motion requesting a stay of the above
    referenced matter pending a resolution of the Motion.

           I have conferred with the Government and they agree a stay of proceedings makes sense
    and consent to it. I have also discussed this application with Mr. Qadar and he consents to
    my submission of this request.

                                                   Respectfully submitted,
                                                   /s/
                                                   Jeffrey G. Pittell

    cc:    Mary Ellen Brennan, AUSA
           Manzoor Qadar

Application GRANTED. Given the circumstances, the Court agrees that a stay
is appropriate in this matter. Accordingly, the Court ORDERS this case STAYED
while Plaintiff's motion for compassionate release is adjudicated. The Court
ORDERS Plaintiff to update the Court on the status of the motion by the
earlier of the resolution of the motion or June 1, 2020.

Dated:      April 23, 2020                            SO ORDERED.
            New York, New York




                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE




                                                      2
